Citation Nr: 1310768	
Decision Date: 04/02/13    Archive Date: 04/11/13

DOCKET NO.  10-30 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars 


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J.  Murray, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from November 1962 to November 1983. 

This case comes before the Board of Veteran's Appeals (the Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which, in part, denied the Veteran's claim of entitlement to service connection for tinnitus.

In April 2011, the Veteran testified before the undersigned during a Travel Board hearing held at the RO.  A copy of the hearing transcript has been associated with the claims folder. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

A remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim. 

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion only when it is deemed necessary to make a decision on the claim. 38 U.S.C.A. § 5103A (d) (West 2002); 38 C.F.R. § 3.159(c) (4) (2012).  See also Robinette v. Brown, 8 Vet. App. 69, 76 (1995).

The Veteran asserts that he has had ringing in his ears since 1971.  He contends that his tinnitus is related to his period of service when he worked in close proximity to aircraft engines.  In the alternative, he believes that his tinnitus is related to a head injury he incurred during a helicopter crash in April 1970.  

The Veteran's service personnel record confirmed that he worked as maintenance technician on aircraft engines for at least seven years.  VA concedes that the Veteran was exposed to acoustic trauma during his period of service.  See VBA Fast Letter 10-35 (September 2, 2010) (VA will concede exposure to hazardous noise where a veteran's duty position is shown to have a " Highly Probable" or "Moderate" probability of such exposure).  In addition, his service treatment records confirm that he sustained a head injury during a helicopter crash in April 1970.  The service treatment records also show that in November 1970, the Veteran sought treatment for residuals of head injury, which he described as "loss of discrimination of sounds" but not the volume of hearing.  An impression of possible neurosensory damage secondary to the blast injury was given.  

The Veteran was afforded an examination in April 2008.  The VA examiner noted a review of the claims folder and the Veteran's reported history of tinnitus since 1971 or 1972.  A diagnosis of tinnitus was given.  The examiner first indicated that since the medical evidence did not show that the Veteran had bilateral hearing loss disability, the Veteran's tinnitus was not related to in-service acoustic trauma.  The examiner then stated that he could not provide an etiological opinion as to the Veteran's tinnitus without resorting to mere speculation. 

The Board finds that the April 2008 VA examination report is inadequate.  The April 2008 VA examiner failed to comment on the Veteran's lay statements of tinnitus since service, as well as the in-service treatment for possible neurosensory damage to his ears.  The Board notes that the Veteran is competent as to any assertions with regard to his tinnitus, and for purposes of this remand, the statements are considered credible.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Moreover, the service treatment records confirm that the Veteran suffered from a head injury in April 1970, and he later sought treatment for possible "neurosensory damage secondary to blast injury" when he described symptoms of loss of word discrimination but not volume.  Although the Veteran did not complain of tinnitus at that time, there was a finding of possible neurosensory damage to his ears in service.  On remand, the Veteran must be afforded an examination to determine the etiology of his current tinnitus.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that when VA undertakes to provide a VA examination, it must ensure that the examination is adequate). 

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for an examination to determine the nature and etiology of any current tinnitus.  The examiner must review the claims file, to include a copy of this remand, and must indicate that review of the claims folder was completed.  The examiner should elicit relevant history from the Veteran, i.e. noise exposure before, during, and after service, and onset of symptoms. 

The examiner must determine whether there is 50 percent probability or greater that any current tinnitus is etiologically related to service to include an in-service noise exposure or as residual of in-service head injury. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011). 

2. Thereafter, readjudicate the Veteran's claim.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


